Citation Nr: 0114791	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  97-17 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right flank disorder and, if so, whether the reopened claim 
should be granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from November 1967 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Board observes that, on his 
June 1997 substantive appeal, the veteran requested to 
testify at a Board hearing at the RO.  He subsequently 
canceled a Travel Board hearing scheduled in April 1999, and 
failed to appear at Travel Board hearings scheduled in 
December 2000 and April 2001.  There is no indication that 
the veteran or his representative has asserted good cause for 
those non-appearances, nor has a new hearing date been 
requested.  As a result, the Board considers that all due 
process requirements have been met regarding the veteran's 
right to a hearing. 


FINDINGS OF FACT

1. An unappealed December 1969 rating decision denied service 
connection for a right flank injury; an August 1994 RO 
decision confirmed and continued the denial of service 
connection.

2.  The evidence added to the record since the August 1994 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for a right flank injury, and is so significant 
as to warrant reconsideration of the merits of the claim 
on appeal.

3. A right flank disorder, including degenerative arthritis 
of the right hip, is not shown to be related to service or 
any incident of service.




CONCLUSIONS OF LAW

1. Evidence received since the August 1994 rating decision is 
new and material; the claim for service connection for 
residuals of a right flank injury is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.304 (2000).

2. The veteran does not have a right flank disorderwhich was 
incurred in or aggravated by service, nor does he have a 
right flank disorder which may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 1991 & Supp. 2000); Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested reopening of his claim for service 
connection for residuals of a right flank injury.  Before 
addressing this issue, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  As set forth in detail below, the Board believes that 
the statutory obligations have been met regarding the 
veteran's claim, and the claim may be considered at this 
time. 

New and Material Evidence

The RO, in a decision dated in December 1969, denied the 
veteran's claim of entitlement to service connection for a 
right flank injury.  The RO found at the time that a right 
flank injury was not found on the veteran's most recent 
examination.  The veteran did not appeal the RO's decision 
and it became final based on the evidence then of record.

The evidence of record at the time of the December 1969 RO 
decision that denied service connection for a right flank 
disability included the veteran's service medical records.  
When he was examined for entry into service in November 1967, 
a right flank abnormality was not reported, and the veteran 
was found qualified for active service.  According to August 
1968 clinical records, the veteran was accidentally pinned 
between a bay and cement mixer, and complained of right flank 
pain and tenderness.  His right flank was discolored, with 
some edema.  An orthopedic consultation report indicated that 
there was ecchymosis over the right iliac wing with 
tenderness to the touch; X-rays were negative.  The veteran 
was dispatched to light duty with a minimum of activity for 
one week.  When examined for discharge in July 1969, the 
veteran checked "no" as to having a history of swollen or 
painful joints, and a right flank disorder was not found on 
examination.

The relevant evidence associated with the claims folder 
subsequent to the December 1969 rating decision includes VA 
medical records dated in 1993 and 1994 that reflect 
complaints and treatment for the left knee and lower 
extremity, and the right hand, wrist, and shoulder.  The 
records are not referable to a right flank disorder.  

In August 1994, the RO continued its denial of service 
connection for a right flank disorder.


The August 1994 RO decision was final based upon the evidence 
then of record.  However, the claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

Because this appeal does not arise from an original claim, 
but rather comes from an attempt to reopen a claim which was 
previously denied, the Board must bear in mind the important 
distinctions between those two types of claims.  Prior to our 
discussion of the evidence which has been obtained in 
connection with the veteran's current appeal, we must first 
note that the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) had previously held that the 
Secretary of Veterans Affairs and, on appeal, the Board, were 
required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the claimant 
had produced new and material evidence, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both old and new.  Manio 
v. Derwinski, 1 Vet. App. 144 (1991).  Whether the new 
evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a new process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is -- first, 
it must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); and, 
second, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.



As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" -- 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in Hodge 
suggests that the understanding of "newness" as embodied in 
the first prong of the Colvin test is inadequate or in 
conflict with the regulatory definition of new and material 
evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998), motion for recon/review denied, 12 
Vet. App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, we 
are further guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  The Federal Circuit noted that "any 
interpretive doubt must be resolved in the veteran's favor" 
and that "the regulation imposes a lower burden to reopen 
than the Colvin test."  Hodge at 1361, n. 1.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the veteran's 
claim of service connection for right flank injury, is that 
which has been submitted since the RO's last prior final 
decision addressing that matter.  In the present case, this 
means that the Board must look at all the evidence submitted 
since the August 1994 decision that was the final 
adjudication that disallowed the veteran's claim.

The RO received the veteran's application to reopen his claim 
in January 1997.  The evidence added to the record since the 
August 1994 rating action that declined to grant service 
connection for a right flank injury includes VA and private 
medical records, statements and examination reports, dated in 
August 1993 and from 1998 to 1999, service medical records, 
some duplicative of those previously submitted by the 
veteran, and his written statements.



The veteran submitted a copy of a previously received August 
1993 VA Agent Orange examination report that is not referable 
to complaints or findings of residuals of a right flank 
injury.

In February 1998, the veteran, who was then 50 years old, 
underwent VA orthopedic examination.  He reported using a 
walker since December 1997, and said he had used two canes 
for the past ten years. He was 6 feet 1 inch tall, and 
weighed 320 pounds.  He complained of pain in his right hip, 
buttocks, and thigh area since his 1968 accident in service; 
he denied history of a fracture.  He complained of "locking' 
and "giving-out" in the right hip region.  He said he had 
undergone a right knee arthroscopy in 1994, and had injuries 
to his right and left femurs and tibias.  Muscle testing of 
the upper and lower extremities was normal, although 
hypesthesia was noted in the right upper extremity, torso, 
chest, and abdomen to the groin, with intact sensation in the 
right leg.  The examiner stated that the veteran's right hip 
was normal upon X-ray examination.  The examiner's clinical 
impressions did not include any notation of a right flank 
disability.  A February 1998 VA radiology report of X-rays of 
the veteran's right hip, which accompanies the examination 
report, includes an impression of mild degenerative arthritis 
of the right hip.   

In a May 1998 statement, the veteran reported that he had 
undergone a left knee replacement and was treated by Bradford 
H. Hack, M.D., an orthopedic surgeon.  

In a May 1999 statement, Dr. Hack said he had reviewed the 
veteran's August 1968 service medical records that described 
when the veteran was pinned between a service bay and cement 
mixer.  Further, the doctor observed that some right flank 
discoloration and edema were present.  Dr. Hack noted that 
the original injury involved a contusion to the iliac wing, 
and X-rays of the pelvis were negative.  The orthopedist said 
that the veteran was seen for right knee and medial meniscal 
tear and arthritic changes and "this is possibly related to 
the original injury in 1968".  



In a May 1999 statement, Ida W. Wang, M.D., reported that she 
had reviewed the veteran's service medical records that 
showed he was pinned between two trucks in August 1968 and 
experienced right flank pain.  She said there was discolored 
skin and swelling of the right flank, with a tender right 
pelvis, he was X-rayed and sent to an orthopedic surgeon for 
evaluation.

In June 1999, VA afforded the veteran a fee-based examination 
by H. Harlan Bleecker, M.D., a private orthopedist.  Dr. 
Bleecker noted that he reviewed the February 1998 examination 
report and X-rays and Dr. Hack's May 1999 statement, but 
"[u]nfortunately, there [were] no medical records available 
for [the veteran's] 1968 injuries."  The veteran gave a 
history of a right hip injury in August 1968 when he was 
pinned between two trucks for ten hours, then taken to a 
medical facility, X-rayed and released.  He said his right 
hip bothered him with popping, giving way, and pain on weight 
bearing.  He also reported being assaulted in the VA parking 
lot in 1993 when he was rendered unconscious and had multiple 
scars on both distal thighs from that incident.  He had 
undergone right knee arthroscopic surgery in March 1999.   
The veteran was 69 inches tall, weighed 326 pounds, and 
ambulated with a walker.  

On examination, range of motion of both hips was normal and 
motor examination of the hips, knees, ankles, and feet was 
also normal.  X-rays of the right hip showed cystic changes 
in the weight-bearing surface of the acetabulum, with 
acetabular spurring, laterally, correlating with a mild 
degenerative arthritis of the right hip.  Diagnoses included 
degenerative arthritis of the right hip.  According to 
Dr. Bleecker, the veteran's right hip changes were not 
secondary to his 1968 injury, based upon the fact that the 
veteran had returned to duty, and this was some three decades 
later, showing only very minimal degenerative changes present 
in the right hip at this time.  In the orthopedist's opinion, 
the veteran's currently diagnosed right hip degenerative 
arthritis was more the natural progression of a degenerative 
process, aggravated by the veteran's obesity.



As noted above, the veteran has asserted that he has a right 
flank disorder that had its origin during his period of 
active military service.  Service medical records describe a 
1968 incident in which the veteran complained of right flank 
pain after getting caught between a truck and service bay, 
but no chronic right flank or right hip disorder was reported 
in service, and a right hip/flank disability was not 
complained of or described on examination at separation from 
service.

The evidence received since the August 1994 decision consists 
of VA and private medical records.  VA and private records 
dated in 1999 include diagnoses of right hip degenerative 
arthritis that are new and do bear directly on the question 
of whether a right flank disorder had its onset in service.  
In the Board's opinion, this evidence provides a more 
complete picture of the veteran's disability and its origin, 
and thus does bear directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material and we may reopen the veteran's claim of entitlement 
to service connection for residuals of a right flank injury.  
38 U.S.C.A. §§ 5108, 5107; 38 C.F.R. § 3.156(a).

Service Connection

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id. 



"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

To digress for a moment, the Board observes that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the United 
States Court of Appeals for Veterans Claims had issued a 
decision holding that VA was not permitted to assist a 
claimant in developing a claim that was not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order).

As briefly mentioned above, the law has changed during the 
pendency of this appeal, and the Veterans Claims Assistance 
Act of 2000 establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.


As to the veteran's claim for service connection for a right 
flank disorder, the Board has reviewed the veteran's claim in 
light of the VCAA, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran and his 
representative were not explicitly advised, at the time the 
claim was received, of any additional evidence required for 
it to be substantiated, and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.

The Board notes, however, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the RO's statements and supplemental statements of 
the case clarified what evidence would be required to 
establish service connection.  The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92, para. 16 
(57 Fed. Reg. 49,747 (1992)) ("if the appellant has raised 
an argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  The VA orthopedic compensation 
examination performed in February 1998, and the fee-basis 
orthopedic examination performed in June 1999 that are 
described above satisfied this obligation.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim of 
entitlement to service connection for a right flank disorder.

The veteran has contended that service connection should be 
granted for the residuals of a right flank injury in service.  
Although the evidence shows that the veteran currently has 
mild right degenerative arthritis of the right hip, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  See Boyer v. West, 210 F. 3d at 1353.  On the other 
hand, the record reflects that, although the veteran injured 
his right flank in service in 1968, his right hip was normal 
on separation from service, and the first post-service 
evidence of record of right hip arthritis is from 1998, more 
than thirty years after the veteran's separation from 
service.  

In fact, in his lengthy June 1999 report, Dr. Bleecker opined 
that the veteran's right hip changes were not secondary to 
the 1968 injury, based upon the fact that the veteran 
returned to duty and the injury was so remote from the time 
of the examination, with only very minimal degenerative 
changes currently present in the veteran's right hip.  The 
Board would acknowledge that, while Dr. Bleecker did not 
review the veteran's pertinent service medical records first-
hand, his report, nevertheless, indicates his review of Dr. 
Hack's May 1999 statement, which did describe the veteran's 
August 1968 right flank injury (based upon that physician's 
review of the veteran's service medical records), and that 
the veteran provided a (corroborating) medical history of his 
right hip injury in service.  Moreover, in Dr. Bleecker's 
opinion, the veteran's right hip changes were attributable to 
the natural progression of the degenerative process, 
aggravated by his obesity.  In short, no medical opinion or 
other medical evidence relating the veteran's current right 
hip arthritis to service, or to any incident of service, has 
been presented.  

The Board notes that, in support of his claim, the veteran 
offers a statement from Dr. Hack, in which he indicated that 
it was possible that the veteran's right knee medial meniscal 
tear and arthritic changes were related to the August 1968 
injury in service.  What the veteran requests in this case is 
that the Board resort to conjecture in order to find that the 
veteran's right hip arthritis originated in, or derives from, 
service.  (The Board observes that the veteran does not claim 
service connection for a right knee disorder.)  However, 
service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (1996); 
see Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether 
there is a causal relationship between one disorder and 
another is "non-evidence"); Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by in-service events is insufficient to establish 
service connection); Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991) (medical treatise submitted by an appellant that 
only raises the possibility that there may be some 
relationship between one disorder and another does not show a 
direct causal relationship between the two disorders).  See 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen).

Although, on an initial review, Dr. Hack's May 1999 statement 
appears to support the veteran's claim, a close reading shows 
that it does not.  His opinion is both equivocal and 
speculative and, at most, does little more than propose that 
the veteran's right knee medial meniscal tear and arthritic 
changes are "possibly related" to the veteran's August 1968 
injury in service.  He did not address any right flank/hip 
abnormality.  He did not factually establish or explain the 
sequence of medical causation using the facts applicable in 
the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  


Accordingly, as it has not been shown that the veteran's 
right hip degenerative arthritis is related to a right flank 
injury in service, or was manifested within the applicable 
presumption period after service, service connection for 
residuals of a right flank injury must be denied.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  The Board has considered the 
doctrine of the benefit of the doubt, both pre- and post-
VCAA, but the evidence is not so evenly balanced as to raise 
a reasonable doubt in this case.  38 U.S.C.A. § 5107(b) (old 
and new version).


ORDER

Service connection for a right flank disorder is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

